UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K/A AMENDMENT NO. 1 TO Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: April 7, 2009 Date of earliest event reported: March 31, 2009 CATERPILLAR INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-768 (Commission File Number) 37-0602744 (IRS Employer Identification No.) dams Street, Peoria, Illinois (Address of principal executive offices) 61629 (Zip Code) Registrant's telephone number, including area code:(309) 675-1000 Former name or former address, if changed since last report:N/A Check the appropriate box below if the Form 8-K/A filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 230.425) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 1 EXPLANATORY NOTE Caterpillar Inc. (“Company”) filed a Current Report on Form 8-K (“Original Form 8-K”) with the Securities and Exchange Commission on April 6, 2009, disclosing the entry into a 364-Day Credit Agreement (the “364-Day Facility”) under Item 1.01(a).This Amendment No. 1 is being filed to amend the disclosure regarding the 364-Day Facility under Items 1.01(a), 2.03 and 9.01(d) of the Original Form 8-K to reflect the agreed total commitment of US$1.375 billion under the 364-Day Facility rather than approximately US$1.3 billion stated in the Original Form 8-K as a result of the addition of The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a party to the 364-Day Facility.Accordingly, this Amendment No. 1 hereby amends and restates Items 1.01(a), 2.03 and 9.01(d) of the Original Form 8-K as follows: Item 1.01. Entry into a Material Definitive Agreement. (a) Creation of a Revolving Credit Facility On March 31, 2009, Caterpillar Inc. entered into a Credit Agreement (the “364-Day Facility”) among
